                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN F. WRIGHT, JR,

        Petitioner,
                                                  Case No. 17-cv-589-wmc
   v.

MICHAEL MEISNER,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent dismissing this case.




        /s/                                             09/19/2019
        Peter Oppeneer, Clerk of Court                    Date
